                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

REDBRICK VENTURES LTD, et al.,                              )
    Plaintiffs,                                             )
                                                            )
v.                                                          )   CIVIL ACTION 1:21-00083-KD-M
                                                            )
CAC MARITIME LTD,                                           )
     Defendant.

                              WRIT OF MARITIME ATTACHMENT

        Upon reading the Verified Complaint and motion seeking issuance of process of maritime

attachment in this action, and good cause appearing therefore, it is ORDERED:

        That the Clerk issue the process of maritime attachment of Defendant CAC Maritime Ltd.'s

property presently located within this judicial district including tangible and intangible property, namely

bank accounts located at PNC Bank Corp., and funds advanced by Defendant in respect of disbursements,

pilots, tugs, stevedoring services, port costs, and expenses relating to the hire and calls of the Vessel and in

respect of other vessels operated by the said Defendant under time charter, and also freights payable to the

said Defendant in respect of booking notes, bills of lading, or other contracts of affreightment held by

Stiegler Shipping Company, Inc. within this district, in an amount up to USD $655,727.18.

        That any person claiming an interest in the property attached may, upon a showing of any improper

practice or a manifest want of equity on the part of the Plaintiffs, be entitled to an order requiring the

Plaintiffs to show cause why the attachment should not be vacated or other relief granted; and it is further

ORDERED that a copy of this Order must be attached to and served with the process of maritime

attachment.

        DONE and ORDERED this the 27th day of February 2021.

                                                   /s/ Kristi K. DuBose
                                                   KRISTI K. DuBOSE
                                                   CHIEF UNITED STATES DISTRICT JUDGE
